DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10th, 2022 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on October 7th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 19, and 22 were amended. Claims 1-25 are currently pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 11-12, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (U.S. Patent No. 10,504,847).
Regarding to claim 1, Chang teaches an electronic package, comprising:
a mold layer having a first surface and a second surface opposite the first surface (Fig. 1H, element 140; column 4, line 5, the first surface is the bottom surface in the figure, the second surface is the top surface);
a plurality of first dies embedded in the mold layer, wherein each of the plurality of first dies has a surface that is substantially coplanar with the first surface of the mold layer (Fig. 1H, elements 110-1 and 110-2; column 3, lines 56-58);
a second die embedded in the mold layer, wherein the second die is positioned between the plurality of first dies and the second surface of the mold layer (Fig. 1H, element 120; column 4, line 54);
a first plurality of vias in the mold layer, the first plurality of vias laterally spaced apart from a first side of the second die, wherein the first plurality of vias extend along an entire vertical length of the second die (Fig. 1H, elements 112 laterally spaced apart from left side of die 120; column 3, line 58); and
a second plurality of vias in the mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side, wherein the second plurality of vias extend along an entire vertical length of the second die (Fig. 1H, elements 112 laterally spaced apart from right side of die 120; column 3, line 58).
Regarding to claim 2, Chang teaches the plurality of first dies are electrically coupled to the second die with first level interconnects (Fig. 1H, element 122; column 3, line 12).
Regarding to claim 3, Chang teaches active surfaces of the plurality of first dies are oriented to be facing an active surface of the second die (Fig. 1H, column 2, lines 55-57, active surface of first dies 110 facing and connected to active surface of the second die 120 by connective pillars 122).
Regarding to claim 8, Chang teaches a plurality of second dies (Fig. 1G, column 4, lines 20-24, plurality of second dies presents before the package is singulated, only one is shown in the figure).
Regarding to claim 11, Chang teaches mid-level interconnects (MLIs) extending from the second surface of the mold layer (Fig. 1H, element 156).
Regarding to claim 12, Chang teaches the MLIs are electrically coupled to the plurality of first dies and the second die by conductive pillars and pads embedded in the mold layer (Fig. 1H).
Regarding to claim 22, Chang teaches an electronic system, comprising:
a board (Fig. 1H, element 150);
a multi-die package coupled to the board, wherein the multi-die package comprises:
a mold layer having a first surface and a second surface (Fig. 1H, element 140; column 4, line 5, the first surface is the bottom surface in the figure, the second surface is the top surface);
a plurality of first dies, wherein the plurality of first dies are embedded in the mold layer (Fig. 1H, elements 110-1 and 110-2; column 3, lines 56-58);
a second die coupled to the plurality of first dies, wherein active surfaces of the first dies face an active surface of the second die, wherein the second die is embedded in the mold layer, and wherein the second die is between the active surface of the first dies and the second surface of the mold layer (Fig. 1H, element 120; column 4, line 54);
a first plurality of vias in the mold layer, the first plurality of vias laterally spaced apart from a first side of the second die, wherein the first plurality of vias extend along an entire vertical length of the second die (Fig. 1H, elements 112 laterally spaced apart from left side of die 120; column 3, line 58); and
a second plurality of vias in the mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side, wherein the second plurality of vias extend along an entire vertical length of the second die (Fig. 1H, elements 112 laterally spaced apart from right side of die 120; column 3, line 58).

Claims 1-4, 8-12, 19-20, and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiner et al. (U.S. Patent No. 10,312,220).
Regarding to claim 1, Hiner teaches an electronic package (Fig. 2Q, Fig 8), comprising:
a mold layer having a first surface and a second surface opposite the first surface (Fig. 2Q, element 225; column 20, lines 30-31, the first surface is the top surface in the figure, the second surface is the bottom surface);
a plurality of first dies embedded in the mold layer, wherein each of the plurality of first dies has a surface that is substantially coplanar with the first surface of the mold layer (Fig. 2Q, elements 201 and 202; column 19, line 4);
a second die embedded in the mold layer, wherein the second die is positioned between the plurality of first dies and the second surface of the mold layer (Fig. 2Q, element 216b; column 19, lines 8-9);
a first plurality of vias in the mold layer, the first plurality of vias laterally spaced apart from a first side of the second die, wherein the first plurality of vias extend along an entire vertical length of the second die (Fig. 2Q, elements 214 laterally spaced apart from left side of die 216b); and
a second plurality of vias in the mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side, wherein the second plurality of vias extend along an entire vertical length of the second die (Fig. 1H, elements 214 laterally spaced apart from right side of die 216b).
Regarding to claim 2, Hiner teaches the plurality of first dies are electrically coupled to the second die with first level interconnects (Fig. 2Q, element 213).
Regarding to claim 3, Hiner teaches active surfaces of the plurality of first dies are oriented to be facing an active surface of the second die (Fig. 2Q, active surface of first dies 201/202 facing and connected to active surface of the second die 216b by connective pillars 213).
Regarding to claim 4, Hiner teaches the plurality of first dies comprise dies fabricated at a first process node, and wherein the second die is fabricated at a second process node that is less advanced than the first process node (the first dies are functional dies, while the second die a bridge, therefore the second die is fabricated with a process node that is less advanced than the process node for fabricating the first dies). 
Regarding to claim 8, Hiner teaches a plurality of second dies (Fig. 8, connect dies 1-10).
Regarding to claim 9, Hiner teaches the plurality of second dies are electrically coupled to each other by a bridge embedded in the mold layer (Fig. 8).
Regarding to claim 10, Hiner teaches the plurality of second dies is positioned between the bridge and the plurality of first dies (Fig. 8).
Regarding to claim 11, Hiner teaches mid-level interconnects (MLls) extending from the second surface of the mold layer (Fig. 2Q, interconnects in the interpose 288).
Regarding to claim 12, Hiner teaches the MLIs are electrically coupled to the plurality of first dies and the second die by conductive pillars and pads embedded in the mold layer (Fig. 2Q).
Regarding to claim 19, Hiner teaches a method of fabricating an electronic package, comprising (the method steps are not claimed to impart in a specific order):
placing a plurality of first dies on a carrier (Fig. 2H, placing plurality of first dies 201-204 on carrier 2);
disposing a first mold layer over the plurality of first dies, wherein contact pads of the first dies are exposed (Fig. 2H, first mold layer 226 disposed over the plurality of first dies, wherein contact pads of the first dies are exposed);
attaching a second die to the plurality of first dies with first level interconnects (Fig. 2I, second die 216b attached to the plurality of first dies with first level interconnects);
disposing a second mold layer over the second die (Fig. 2N, element 291);
forming a first plurality of vias in the second mold layer, the first plurality of vias laterally spaced apart from a first side of the second die, wherein the first plurality of vias extend along an entire vertical length of the second die (Fig. 2Q, elements 214 laterally spaced apart from left side of die 216b); and
forming a second plurality of vias in the second mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side, wherein the second plurality of vias extend along an entire vertical length of the second die (Fig. 1H, elements 214 laterally spaced apart from right side of die 216b).
Regarding to claim 20, Chang teaches the first dies are placed on the carrier with a die mounter, and wherein the second die is attached to the plurality of first dies with a thermal compression bonding (TCB) tool (column 16, lines 33-35).
Regarding to claim 22, Hiner teaches an electronic system comprising:
a board (Fig. 2Q, element 288, column 18, lines 51-54);
a multi-die package coupled to the board, wherein the multi-die package comprises:
a mold layer having a first surface and a second surface (Fig. 2Q, element 225; column 20, lines 30-31, the first surface is the top surface in the figure, the second surface is the bottom surface);
a plurality of first dies, wherein the plurality of first dies are embedded in the mold layer (Fig. 2Q, elements 201 and 202; column 19, line 4);
a second die coupled to the plurality of first dies, wherein active surfaces of the first dies face an active surface of the second die, wherein the second die is embedded in the mold layer, and wherein the second die is between the active surface of the first dies and the second surface of the mold layer (Fig. 2Q, element 216b; column 19, lines 8-9);
a first plurality of vias in the mold layer, the first plurality of vias laterally spaced apart from a first side of the second die, wherein the first plurality of vias extend along an entire vertical length of the second die (Fig. 2Q, elements 214 laterally spaced apart from left side of die 216b); and
a second plurality of vias in the mold layer, the second plurality of vias laterally spaced apart from a second side of the second die, the second side opposite the first side, wherein the second plurality of vias extend along an entire vertical length of the second die (Fig. 1H, elements 214 laterally spaced apart from right side of die 216b).
Regarding to claim 23, Hiner teaches the plurality of first dies comprise dies fabricated at a first process node, and wherein the second die is fabricated at a second process node that is less advanced than the first process node (the first dies are functional dies, while the second die a bridge, therefore the second die is fabricated with a process node that is less advanced than the process node for fabricating the first dies). 
Allowable Subject Matter
Claims 13-18 are allowed. The reasons for allowance of claims 13-18 were indicated in the previous Office Action.
Claims 5-7, 21, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “a plurality of high speed input/out (HSIO) dies embedded in the mold layer” in combination with the limitations recited in claim 1.
Regarding to claim 21, the prior art fails to anticipate or render obvious the claimed limitations including “disposing a solder resist over the redistribution layer; forming openings in the solder resist; disposing mid-level interconnects (MLIs) in the openings” in combination with the limitations recited in claim 19 and the rest of limitations recited in claim 21.
Regarding to claim 24, the prior art fails to anticipate or render obvious the claimed limitations including “a plurality of high speed input/out (HSIO) dies embedded in the mold layer” in combination with the limitations recited in claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828